Case: 16-70026      Document: 00514299937         Page: 1    Date Filed: 01/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                      No. 16-70026
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 9, 2018

PAUL G. DEVOE, III,                                                      Lyle W. Cayce
                                                                              Clerk
              Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-151


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM:*
       Paul G. Devoe, III, was indicted, tried, and convicted for the murder of
Haylie Faulkner and Danielle Hensley in Texas state court. After his direct
appeal and state habeas petition proved fruitless, Devoe filed a federal habeas
petition pursuant to 28 U.S.C. § 2254 in district court. The district court denied
habeas relief and denied a certificate of appealability on each of Devoe’s claims.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-70026    Document: 00514299937     Page: 2   Date Filed: 01/09/2018



                                 No. 16-70026
Devoe also filed a motion asking the district court to give him funds for an
expert to assist in developing claims, which the district court denied. Devoe
now requests that this court issue a certificate of appealability on a number of
habeas claims and also appeals the district court’s denial of his motion for
funding. We DENY a certificate of appealability on Devoe’s claims and
AFFIRM the district court’s denial of Devoe’s motion for funding.
                                       I.
                                      A.
      Texas charged Devoe with capital murder for the deaths of Haylie
Faulkner and Danielle Hensley. His case proceeded to a jury trial. The state’s
evidence showed that Devoe previously dated Faulkner’s mother, and Devoe
killed both Faulkner and Hensley during a multiple day criminal episode. The
jury convicted Devoe, finding him guilty beyond a reasonable doubt of capital
murder.
      The trial then proceeded to the punishment phase. The state’s evidence
focused on the murders of Faulkner and Hensley, as well as the murder of 81-
year-old Betty DeHart during the same multiple day criminal episode. The
state also presented ample evidence of Devoe’s lengthy criminal history and
history of abusing women. The jury heard testimony from multiple women who
obtained protective orders against Devoe after violent incidents. In addition,
Devoe’s family confirmed that he had attempted to strangle his own mother
with a telephone cord.
      There was significant evidence that Devoe abused alcohol and drugs.
Witnesses who knew Devoe testified that Devoe was more violent when he
abused these substances. Expert witnesses also testified to Devoe’s substance
abuse. As an expert for the defense, Dr. Robert Cantu admitted that if given
access to drugs, alcohol, and weaker inmates, Devoe “would be a future
danger.” A.P. Merillat, a senior criminal investigator for the Texas Special
                                       2
    Case: 16-70026    Document: 00514299937     Page: 3   Date Filed: 01/09/2018



                                 No. 16-70026
Prosecution Unit, testified that inmates have access to drugs, alcohol, and
weapons. He also testified that violent crimes occur in Texas prisons. Dr.
Richard Coons, a psychiatrist, testified for the state without objection from
Devoe. After interviewing Devoe and reviewing his medical records, Dr. Coons
concluded that Devoe would be a continuing threat to society. The jury
returned its verdict, answering the special-issue questions in a manner
requiring the imposition of a death sentence.
      The Texas Court of Appeals affirmed Devoe’s conviction and sentence on
direct appeal. Devoe v. State, 354 S.W.3d 457, 468—76 (Tex. Crim. App. 2011).
While his direct appeal was pending, Devoe also filed an application for state
habeas corpus. The state court denied Devoe’s requested habeas corpus relief,
and the Texas Court of Criminal Appeals affirmed. Ex parte Devoe, WR-80,
402-01, 2014 WL 148689, *1 (Tex. Crim. App. Jan. 15, 2014).
                                      B.
      Before filing his federal habeas petition, Devoe sought funding in federal
court under 18 U.S.C. § 3599(f) to retain an expert to assist in developing his
claims. Devoe then filed a federal habeas petition under 28 U.S.C. § 2254 but
sought to stay the federal proceedings in order for him to exhaust his habeas
claims in state court under Martinez v. Ryan, 132 S. Ct. 1309 (2012). In that
same motion, alleging incompetency, Devoe asserted that his constitutional
rights would be violated if he had to proceed with his federal petition while
incompetent. He sought a stay and abatement of the proceedings “until such
time, if ever, he regain[ed] competency.” The district court granted the motion
to stay to allow Devoe to exhaust his Martinez claims in state court but denied
the motion to stay to the extent Devoe requested a stay until his competency
could be restored.
      After Devoe asserted his unexhausted claims in state court, the Texas
Court of Criminal Appeals determined that these claims failed to satisfy the
                                       3
    Case: 16-70026     Document: 00514299937      Page: 4    Date Filed: 01/09/2018



                                  No. 16-70026
requirements for filing a successive state habeas application and thus
dismissed Devoe’s application. Ex parte Devoe, WR-80, 402-02, 2016 WL
157980, at *1 (Tex. Crim. App. Jan. 13, 2016). The district court then lifted the
stay of these federal proceedings.
      In his federal habeas petition, Devoe raised 15 grounds for relief. In turn,
the district court addressed each of these claims and denied habeas relief on
all of them in a comprehensive, 130-page opinion. The district court also denied
his motion for funding and denied a certificate of appealability for each of
Devoe’s claims. Devoe now appeals the district court’s denial of his 18 U.S.C. §
3599(f) motion for expert funding and seeks a certificate of appealability as to
several claims.
                                        II.
                                        A.
      Under the Antiterrorism and Effective Death Penalty Act, a state
prisoner may only appeal “the final order in a habeas corpus proceeding in
which the detention complained of arises out of process issued by a State court”
upon obtaining a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). This is
a “jurisdictional prerequisite” to the adjudication of a habeas petitioner’s
appeal. Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). In order to obtain a
certificate of appealability, a petitioner must make “a substantial showing of
the denial of a constitutional right.” Id. at 336; 28 U.S.C. § 2253(c)(2). This
requirement is “not coextensive with a merits analysis,” but rather the court
of appeals must decide only whether “jurists of reason could disagree with the
district court’s resolution of the [petitioner’s] constitutional claims. . . .” Buck
v. Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-El, 537 U.S. at 327). Put
differently, a “court of appeals should limit its examination at the COA stage
to a threshold inquiry into the underlying merits of the claims, and ask only if
the District Court’s decision was debatable.” Id. at 774 (alteration omitted).
                                         4
    Case: 16-70026     Document: 00514299937     Page: 5   Date Filed: 01/09/2018



                                  No. 16-70026
      Moreover, where the district court denies a petitioner relief as to a
particular claim on procedural grounds—e.g., failure to exhaust, procedural
default, and the like—the petitioner must also show that “jurists of reason
would find it debatable whether the district court was correct in its procedural
ruling.” Slack v. McDaniel, 529 U.S. 473, 478 (2000). “[A]ny doubts as to
whether a COA should issue must be resolved in [Devoe’s] favor” because this
case involves the death penalty. Avila v. Quarterman, 560 F.3d 299, 304 (5th
Cir. 2009).
      Under AEDPA, a federal court may not grant habeas relief unless the
petitioner has first exhausted state remedies. 28 U.S.C. § 2254(b)(1)(A). If a
claim has been exhausted in state court and a state court has ruled on the
merits of the claim, a habeas petitioner is only entitled to relief if the
adjudication of the claim: (1) “resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States; or (2) resulted in a
decision that was based on an unreasonable determination of the facts in light
of the evidence presented in the State court’s proceeding.” 28 U.S.C.
§ 2254(d)(1)—(2).
      Thus, to each of Devoe’s claims that was decided by the state court, the
relevant question is whether “jurists of reason could disagree” about whether
the state court’s disposition of Devoe’s claim involved an unreasonable
application of Supreme Court case law or an unreasonable determination of
the facts. Buck, 137 S. Ct. at 773; 28 U.S.C. § 2254(d)(1)—(2).
                                       B.
      Devoe seeks a certificate of appealability as to several claims he raised
in his initial habeas petition. Devoe’s brief is difficult to understand. While we
endeavor to interpret it in the light most favorable to the petitioner, we do not
make arguments for counsel. As best we can tell, Devoe asserts that he is
                                        5
    Case: 16-70026       Document: 00514299937     Page: 6   Date Filed: 01/09/2018



                                    No. 16-70026
entitled to a certificate of appealablity on his claims that: (1) the state violated
his constitutional rights by presenting the allegedly false and misleading
testimony of its expert, A.P. Merillat; (2) his trial counsel rendered ineffective
assistance in his preparation for Merillat’s testimony; (3) his trial counsel
rendered ineffective assistance in his treatment of Dr. Richard Coons’s
testimony; and (4) his trial counsel rendered ineffective assistance in his
investigation and presentation of mitigating evidence. We consider each in
turn.
         Devoe makes multiple claims based on the testimony of state expert, A.P.
Merillat. At trial, Merillat testified that he had more than twenty years of
experience investigating and assisting in the prosecution of crimes committed
within the Texas Department of Criminal Justice. Without any objection from
Devoe, Merillat explained how Texas inmates have access to contraband,
including drugs, alcohol, and weapons, and he offered examples of crimes that
occur within Texas prisons.        Based on decades spent investigating these
crimes, he explained that even inmates who received sentences of life without
parole enjoy a “degree of freedom.” To quote the district court’s opinion,
Merillat offered “his unremarkable expert opinions” that Texas prison inmates
have access to drugs, alcohol, and weapons, and violent crimes take place
there.
         Devoe asserts that Merillat: (1) “exaggerated instances of violence in [the
Texas Department of Criminal Justice] because he failed to take into
consideration how that violence related to TDCJ’s population as a whole”; and
(2) “added unsolicited anecdotal comments” about a recent killing by another
cellmate—when, in reality, the death was accidental, and the inmates were not
cellmates. He asserts that these alleged misrepresentations in Merillat’s
testimony merit relief under Brady v. Maryland, 373 U.S. 83 (1963), Napue v.


                                          6
     Case: 16-70026       Document: 00514299937          Page: 7     Date Filed: 01/09/2018



                                       No. 16-70026
Illinois, 360 U.S. 264 (1959), and Giglio v. United States, 405 U.S. 150 (1972).
We consider each of Devoe’s legal claims in turn.
1. Brady Claim
       The district court determined that Devoe did not fairly present his Brady
claim in state court, so that claim is not exhausted. 1 Even so, the district court
reviewed Devoe’s Brady claim de novo as authorized by 28 U.S.C. § 2254(b)(2)..
In denying relief, the district court explained, “the alleged errors identified by
Petitioner in Merillat's trial testimony either relate to insignificant details in
those anecdotal accounts or are completely refuted by the sworn assertions
contained in Merillat's affidavit.”
       Merillat produced a detailed affidavit in response to Devoe’s state habeas
petition, specifically addressing each of the alleged false statements identified
by Devoe. While Devoe argues that Merillat “exaggerated instances of violence
in TDCJ,” Merillat’s affidavit contends that none of the statistics offered by
Devoe actually contradict Merillat’s testimony at trial. Similarly, Merillat’s
affidavit argues that while the inmates were not technically cell mates,
Merillat’s statement was not misleading because they were located in the same
cell at the time of the incident.
       A Brady violation consists of: (1) “the evidence at issue must be favorable
to the accused, either because it is exculpatory, or because it is impeaching”;
(2) “that evidence must have been suppressed by the state”; and (3) “prejudice
must have ensued” – i.e., the evidence must be material. Banks v. Dretke, 540
U.S. 668, 691 (2004). “[E]vidence is ‘material’ within the meaning of Brady
when there is a reasonable probability that, had the evidence been disclosed,
the result of the proceeding would have been different.” Smith v. Cain, 565


       1 Devoe does not appear to contest the district court’s finding concerning exhaustion.
In light of the district court’s decision to review this claim de novo, we will also review it.

                                              7
    Case: 16-70026     Document: 00514299937     Page: 8   Date Filed: 01/09/2018



                                  No. 16-70026
U.S. 73, 75 (2012). “Reasonable probability,” however, “does not mean that the
defendant would more likely than not have received a different verdict with
the evidence, only that the likelihood of a different result is great enough to
undermine confidence in the outcome of the trial.” Id. at 75-76 (alteration
omitted).
      Devoe seems to argue that the state violated Brady by “withholding”
alleged inaccuracies in Merillat’s testimony. According to Devoe, this evidence
was favorable to him because the prosecution had a “weak case” on the issue
of future dangerousness without this evidence. As to Brady’s second prong,
Devoe argues that the testimony was “suppressed” because when Merillat told
the story about the prison death, Merillat did not disclose that the death did
not involve cellmates and was an accidental, not intentional, death. According
to Devoe, he was prejudiced by this “non-disclosure” because without Merillat’s
testimony, the state could not demonstrate that Devoe would be a danger in
prison. Devoe maintains that these alleged inaccuracies are actually
falsehoods.
      We deny Devoe’s request for a certificate of appealability on this claim.
First, as the district court recognized and Devoe does not contest, his Brady
claim is unexhausted. 28 U.S.C. § 2254(b)(1)(A) (requiring a habeas petitioner
to exhaust “the remedies available in the courts of the State”). Next, even
assuming arguendo that jurists of reason could disagree with the district
court’s conclusion that Merillat’s testimony was not inaccurate, Devoe has not
demonstrated that jurists of reason could disagree with the district court’s
conclusion that Devoe has failed to satisfy the materiality element of a Brady
claim. Buck, 137 S. Ct. at 773. As the district court noted, there was significant
evidence of Devoe’s potential for future dangerousness, even excluding
Merillat’s allegedly false testimony. In addition to the double capital murder
of which Devoe was convicted, there was “overwhelming evidence” that Devoe
                                        8
    Case: 16-70026     Document: 00514299937      Page: 9   Date Filed: 01/09/2018



                                  No. 16-70026
had murdered four additional people and attempted to kill another. The jury
also heard evidence of Devoe’s violent background, including prior convictions
of aggravated harassment, endangering the welfare of a child, assault,
criminal trespass, and disorderly conduct. See Devoe, 354 S.W.3d at 466-67.
Finally, the jury heard unrebutted testimony from another witness, Dr. Coons,
that “drugs and alcohol [are] pretty prevalent in correctional facilities” and
that “any type of drug found on the streets of Austin basically could be found
in a Texas prison.” Both Dr. Coons and Dr. Cantu, an expert for the defense,
agreed that Devoe would likely be a continued threat if given access to drugs,
alcohol, and weaker inmates.
      Accordingly, we conclude that jurists of reason could not disagree as to
whether there is a “reasonable probability” that, had Merillat either “disclosed”
Devoe’s cited statistics or clarified the prison death incident, “the result of the
proceeding would have been different.” Smith, 565 U.S. at 75. As noted, even
with such “disclosure,” there was extensive evidence presented to the jury
regarding Devoe’s potential for future dangerousness, and none of the allegedly
“withheld” information undermines this evidence. Therefore, we deny a
certificate of appealability on Devoe’s Brady claim.
2. Napue/Giglio claim
      Devoe next seeks a certificate of appealability on his Napue/Giglio claim
based on Merillat’s testimony. The state habeas court concluded, and the
district court agreed, that Devoe’s Napue/Giglio claim is without merit. After
“independently review[ing] the entirety of Merillat’s trial testimony, the
Petitioner’s voluminous pleadings and exhibits in Petitioner’s state habeas
corpus proceeding, and Petitioner’s pleadings in this proceeding,” the district




                                        9
   Case: 16-70026     Document: 00514299937      Page: 10    Date Filed: 01/09/2018



                                  No. 16-70026
court agreed with the state habeas court’s determination that Merillat’s
testimony was neither false nor misleading.
      To make a successful Napue/Giglio claim, a defendant must
demonstrate: (1) “the testimony was actually false; (2) the state knew it was
false; and (3) the testimony was material.” Canales v. Stephens, 765 F.3d 551,
573 (5th Cir. 2014). Evidence is “material” if “there is any reasonable likelihood
that the false testimony could have affected the judgment of the jury.” Id.
(quoting United States v. Agurs, 427 U.S. 97, 103 (1976)).
      Devoe’s claim is based on a single, allegedly false statement by Merillat.
At trial, Merillat denied that it was one of his jobs to testify in capital cases.
Devoe claims Merillat’s statement was false, citing a Special Prosecution Unit
document which states that its investigators are qualified expert witnesses on
“death penalty cases on the future danger issues, and violence in the prison
system.” This document listed Merillat as a contact person. Devoe faults the
state for failing to correct Merillat’s alleged misstatement.
      Devoe has not demonstrated that “jurists of reason could disagree” with
the district court’s conclusion that Devoe is not entitled to a certificate of
appealability on his Napue/Giglio claim. First, Devoe has not established that
jurists of reason could disagree as to whether Merillat’s statement was false.
See Canales, 765 F.3d at 573 (holding that the district court was correct in
denying a Giglio/Napue claim when the petitioner did not establish that the
testimony was false). Merillat, in his affidavit, states that his supervisors have
told him multiple times that he is not “required to testify in any capital case.”
Members of the Special Prosecution Unit are qualified and available to testify




                                       10
    Case: 16-70026       Document: 00514299937          Page: 11     Date Filed: 01/09/2018



                                       No. 16-70026
as expert witnesses; they are not required to do so. Devoe does not even
attempt to rebut Merillat’s affidavit in his brief. 2
       In addition, Devoe does not offer evidence for the proposition that the
state “knew” any of the statements that Devoe alleges were false were, in fact,
false. Canales, 765 F.3d at 573 (holding that the district court was correct in
denying a Giglio/Napue claim when the petitioner did not establish that the
State knew the testimony was false). As the district court explained, Devoe
fails “to allege any specific facts showing that the prosecution knowingly
elicited any factually inaccurate or misleading testimony from Merillat.” As
such, he forfeits any argument on this point. See Lookingbill v. Cockrell, 293
F.3d 256, 263 (5th Cir. 2002) (explaining that when a habeas petitioner “fails
to brief an argument adequately,” it is forfeited).
       Finally, as the district court concluded and as explained in relation to
Devoe’s Brady claim, there was significant evidence supporting a conclusion of
potential dangerousness apart from any of Merillat’s testimony. It is also hard
to see how there would have been any meaningful impeachment value from
showing that Merillat was, in fact, required to testify. “[J]urists of reason”
could not disagree with the district court’s determination that the state court
correctly concluded that Devoe failed to show that the allegedly false testimony
had a “reasonable likelihood” of “affect[ing] the judgment of the jury.” Buck,
137 S. Ct. at 773.
       For these reasons, we deny a certificate of appealablity on Devoe’s
Napue/Giglio claim.




       2 Devoe also points to the alleged “exaggerations” about prison violence and the
anecdote about the death of an inmate as examples of false testimony by Merillat. For reasons
given previously, jurists of reason could not disagree with the district court’s determination
that Devoe’s Napue/Giglio challenge fails.
                                             11
    Case: 16-70026     Document: 00514299937     Page: 12   Date Filed: 01/09/2018



                                  No. 16-70026
3. Ineffective assistance of counsel claims
      Devoe also seeks a certificate of appealability on a series of an ineffective
assistance of counsel claims. In this kitchen-sink effort, he objects to trial
counsel’s performance in (a) its preparation for Merillat’s testimony; (b) its
treatment of Dr. Coons’s testimony; and (c) its investigation and presentation
of mitigating evidence.
      Under Strickland, Devoe must show: (1) deficient performance; and (2)
prejudice. See Harrington v. Richter, 562 U.S. 86, 104 (2011). “To establish
deficient performance, a person challenging a conviction must show that
‘counsel’s representation fell below an objective standard of reasonableness.’”
Id. (quoting Strickland v. Washington, 466 U.S. 668, 688 (1984)). As to
deficiency, there is a “strong presumption that counsel’s representation was
within the wide range of reasonable professional assistance.” Id. To show
prejudice, a defendant “must demonstrate a reasonable probability that, but
for counsel’s unprofessional errors, the result of the proceeding would have
been different.” Id.
      His first claim is based on trial counsel’s conduct in preparation for
Merillat’s testimony. Devoe admits that trial counsel hired a defense expert to
advise and testify during the punishment phase of Devoe’s trial. He contends,
however, that his trial counsel failed to independently investigate and prepare
for Merillat’s testimony concerning future dangerousness.
      Devoe is not entitled to a certificate of appealablity on this claim. First,
it is well-established that evidence of future dangerousness is constitutionally
admissible. Barefoot v. Estelle, 463 U.S. 880, 896–903 (1983) (denying
petitioner’s claim that the Constitution barred the testimony of psychiatrists
who testified about his future dangerousness). This being so, Devoe’s trial
counsel’s failure to object to the admission of Merillat’s testimony could not be
objectively unreasonable, nor could jurists of reason disagree on this point. See
                                       12
   Case: 16-70026     Document: 00514299937     Page: 13   Date Filed: 01/09/2018



                                 No. 16-70026
Emery v. Johnson, 139 F.3d 191, 198 (5th Cir. 1997) (“[F]ailure to assert a
meritless objection cannot be grounds for a finding of deficient performance.”)
      Moreover, Tom Weber, a trial attorney for Devoe, produced a detailed
affidavit, responding to Devoe’s allegations. In this affidavit, Weber explained
that trial counsel hired Larry Fitzgerald, as an expert witness, because he had
significant experience testifying in direct rebuttal to Merillat’s testimony, in
particular. Devoe’s trial counsel met frequently with this expert witness before
he testified at trial. There is “a strong presumption that counsel’s
representation was within the wide range of reasonable professional
assistance.” Harrington, 562 U.S. at 104. We do not believe that jurists of
reason could disagree as to whether Devoe’s trial counsel’s performance was
objectively unreasonable in relying on Fitzgerald’s expert testimony given that
Fitzgerald had significant experience testifying in direct rebuttal of Merillat.
We conclude that jurists of reason could not disagree with the district court’s
determination that Devoe’s trial counsel’s performance was objectively
reasonable.
      Furthermore, while the state court did not address Strickland’s
prejudice prong, the district court reviewed that issue de novo and found no
prejudice. Devoe does not explain what particular information (only
referencing “a wealth of information”) about Merillat—waiting to be discovered
by a proper investigation—would have impacted the result of the case. Without
more, we conclude that jurists of reason could not disagree with the district
court’s determination that Devoe has not demonstrated a “reasonable
probability that, but for” any error by his trial counsel in not preparing
properly for Merillat’s testimony “the result of the proceeding would have been
different.” Harrington, 562 U.S. at 104. For these reasons, we deny a certificate
of appealablity on this ineffective assistance of counsel claim.


                                       13
   Case: 16-70026      Document: 00514299937       Page: 14     Date Filed: 01/09/2018



                                    No. 16-70026
      Devoe’s next ineffective assistance of counsel claim is based on the
testimony of Dr. Coons. Dr. Coons testified as a psychiatrist on behalf of the
state, and Devoe did not object. Before trial, Devoe interviewed Devoe and
reviewed his medical records. At trial, he agreed with defense witness, Dr.
Cantu, that Devoe would be a continuing threat to society in prison. In
reaching this conclusion, Dr. Coons considered: (1) Devoe’s long history of
violence; (2) the awful set of facts related to the offense; (3) Devoe’s attitude
toward violence; (4) Devoe’s antisocial personality behaviors; (5) Devoe’s lack
of any remorse; and (6) the society that Devoe would face in prison.
      Devoe contends that his trial counsel was ineffective for failing to: (1)
“challenge   the    admissibility    of   [Dr.   Coons’s]     testimony   on   future
dangerousness”; and (2) “challenge the reliability and admissibility of Dr.
Coons’s testimony on the motivations of inmates serving life without parole.”
The state court rejected his ineffective assistance of counsel claim on the
merits, and the district court agreed.
      As to Dr. Coons’s testimony about “future dangerousness,” Devoe relies
on a concurring opinion issued during his state habeas proceedings. When the
Texas Court of Criminal Appeals affirmed the trial court’s denial of Devoe’s
application for state habeas, three judges concurred in separate opinion. Ex
parte Devoe, No. WR-80, 402-01, 2014 WL 148689, *1 (Tex. Crim. App. Jan. 15,
2014). This concurring opinion mentions a prior case which held Dr. Coons’s
testimony inadmissible in that case. Id. (J. Womack concurring). The
concurring opinion explained that its concurrence in Devoe’s case was based
on the “understanding that this court has not relied in any way on the trial
judge’s findings that Dr. Richard Coons’s testimony on future dangerousness
was relevant and scientifically reliable.” Id. Relying on this concurring opinion,




                                          14
    Case: 16-70026      Document: 00514299937        Page: 15     Date Filed: 01/09/2018



                                     No. 16-70026
Devoe argues that a certificate of appealability is appropriate because jurists
of reason have, in fact, disagreed with the district court’s conclusion. 3
      Devoe’s defense counsel produced an affidavit explaining the rationale
for declining to pursue a challenge to the admissibility of Dr. Coons’s
testimony.. In particular, the affidavit explains that a challenge was not
pursued because, inter alia, defense counsel knew that the testimony would
most likely be admitted and did not want to give Dr. Coons a preview of
defense’s strategy and planned questions.
      While Dr. Coons’s testimony was held inadmissible in Coble v. State, 330
S.W.3d 253 (Tex. Crim. App. 2010), that state court made clear that its decision
was based on the record “in this particular case.” See Coble, 330 S.W.3d at 279.
To succeed on his claim, then, Devoe must demonstrate that Dr. Coons’s
testimony was inadmissible based on the record in this case. Because Devoe
makes no effort to do so, we conclude that jurists of reason could not disagree
as to whether trial counsel’s performance here was deficient.
      With respect to prejudice under Strickland, we believe that jurists of
reason could not disagree as to whether Devoe has demonstrated a “reasonable
probability” that the suppression of Dr. Coons’s testimony would have altered
the outcome, especially in light of the overwhelming evidence to support the
jury’s determination on future dangerousness, as discussed earlier. 4
      As to Dr. Coons’s testimony about “inmates serving life without parole,”
Devoe argues that trial counsel was ineffective for failing to object to Dr.
Coons’s “highly speculative and scientifically unsupported testimony.” Devoe’s



      3  Disagreement in state court does not automatically warrant a certificate of
appealability because AEDPA applies at this stage.
      4 The concurring opinion from his state habeas case, on which Devoe relies, actually

undermines his claim because those judges concluded that Dr. Coons’s testimony was
inadmissible but also agreed that relief should be denied. See Ex parte Devoe, 2014 WL
148689, *1.
                                           15
    Case: 16-70026       Document: 00514299937          Page: 16     Date Filed: 01/09/2018



                                       No. 16-70026
challenge is focused on Dr. Coons’s testimony that an inmate sentenced to life
imprisonment without parole has nothing to lose. 5 Devoe offers only conclusory
statements (and a reference to argument in his federal habeas petition) that
the district court erred in finding no deficient conduct or prejudice. Because
Devoe fails to brief this argument adequately, we deem it abandoned. See
Lookingbill, 293 F.3d at 263. For these reasons, we deny a certificate of
appealability on this second ineffective assistance of counsel claim.
       In Devoe’s third and final ineffective assistance of counsel claim, he
alleges that trial counsel was ineffective for failing to adequately investigate
and present mitigating evidence. 6 The state habeas court rejected this claim
on the merits, and after a careful, independent review of the entirety of the
voluminous documentation offered by Devoe, the district court independently
concluded that trial counsel did not fall below an objective level of
reasonableness.
       In the context of preparing for sentencing, “investigations into
mitigating evidence ‘should comprise efforts to discover all reasonably
available mitigating evidence.’” Wiggins v. Smith, 539 U.S. 510, 524 (2003)
(citations omitted). “[T]he failure to present a particular line of argument or
evidence is presumed to have been the result of strategic choice.” Taylor v.
Maggio, 727 F.2d 341, 347 (5th Cir. 1984). “There are no ‘strict rules’ for


       5  While Devoe states that he was “no doubt prejudiced” because of this alleged
ineffectiveness by his trial counsel, he does not develop this argument in his certificate of
appealability brief.
        6 Devoe also attempts to articulate another Wiggins claim related to his alleged

incompetency, but he does not point to any error by trial counsel. He contends that this
Wiggins claim was defaulted because of inadequate assistance of state habeas counsel.
However, Devoe’s counsel conceded during oral argument that he can only offer “mere
speculation” on this claim. We have held that “bare allegations do not suffice” in articulating
a Wiggins claim. Nelson v. Hargett, 989 F.2d 847, 850 (5th Cir. 1993). Here, we do not even
have a specific bare allegation. Accordingly, jurists of reason could not disagree with the
district court’s determination that Devoe’s incompetence-based claim “does not furnish a
basis for federal habeas corpus relief.”
                                             16
   Case: 16-70026     Document: 00514299937       Page: 17   Date Filed: 01/09/2018



                                  No. 16-70026
counsel’s conduct beyond ‘the general requirement of reasonableness.’” Trottie
v. Stephens, 720 F.3d 231, 242 (5th Cir. 2013).
      While Devoe produced a list of allegedly mitigating evidence that he
claims his counsel could have found and used during the punishment stage of
his trial, Devoe does not provide an explanation for why his counsel’s actual
investigation was deficient. His counsel’s affidavit explains the detailed
investigation conducted, including: (1) retaining a capital murder mitigation
expert; (2) obtaining all of Devoe’s medical, school, and criminal records; and
(3) contacting and interviewing all relevant family members and friends who
could provide possible mitigating evidence. Devoe’s counsel had to dismiss an
initial mitigating expert, and it retained another one, who interviewed Devoe’s
family members personally.
      The district court conducted its own de novo review of Devoe’s claim and
concluded that Devoe’s “complaint of ineffective assistance of counsel fails to
satisfy either prong of Strickland analysis.” In fact, the district court explains
that most of the purportedly “new” evidence brought forward by Devoe was
cumulative in nature. Jurists of reason could not disagree as to whether trial
counsel was deficient in preparing and presenting mitigating evidence.
      Moreover, we believe that jurists of reason could not disagree as to
whether Devoe has demonstrated “a reasonable probability” that “but for”
counsel’s alleged insufficient investigation “the result of the proceeding would
have been different.” Harrington, 562 U.S. at 104. Devoe only makes
conclusory statements to support his prejudice argument. As we have
explained, “a defendant who alleges a failure to investigate on the part of his
counsel must allege with specificity what the investigation would have
revealed and how it would have altered the outcome of the trial.” Druery v.
Thaler, 647 F.3d 535, 541 (5th Cir. 2011) (emphasis added). Moreover, the
district court determined that Devoe did not show that “the outcome of the
                                       17
   Case: 16-70026     Document: 00514299937     Page: 18      Date Filed: 01/09/2018



                                 No. 16-70026
punishment phase of [his] capital murder trial would have been any different”
even if trial counsel had presented all the allegedly mitigating evidence and
arguments described by Devoe in his habeas petition. Jurists of reason could
not disagree with the district court’s determination that Devoe is not entitled
to a certificate of appealability on the issue of whether he was prejudiced.
                                      III.
      Finally, Devoe argues that the district court erred in denying his motion
for funding under 18 U.S.C. § 3599(f). He requested funding to retain an expert
to assist him in developing his claim that the introduction of the testimony of
Merillat violated his constitutional rights. Devoe does not seek a certificate of
appealablity here because a certificate of appealablity “is not necessary to
appeal the denial of funds for expert assistance.” Smith v. Dretke, 422 F.3d 269,
288 (5th Cir. 2005). Accordingly, we review the district court’s order denying
Section 3599(f) funding for an abuse of discretion. See id.
      Section 3599 provides in relevant part:
      (f) Upon a finding that investigative, expert, or other services are
      reasonably necessary for the representation of the defendant, whether in
      connection with issues relating to guilt or the sentence, the court may
      authorize the defendant's attorneys to obtain such services on behalf of
      the defendant and, if so authorized, shall order the payment of fees and
      expenses therefor under subsection (g).

18 U.S.C. § 3599(f) (emphasis added). As the text of Section 3599 indicates, the
district court “may” authorize the provision of services only if it “find[s] such
services are “reasonably necessary.” Id.
      In this case, Devoe requested funding in order to retain an expert to
assist him in developing his claim that the introduction of the testimony of
Merillat violated his constitutional rights. According to Devoe, it was
“reasonably necessary” to obtain an expert to “review [Merillat’s] testimony
and write an affidavit explaining where [he] got things wrong.” In denying this

                                       18
   Case: 16-70026    Document: 00514299937      Page: 19   Date Filed: 01/09/2018



                                 No. 16-70026
motion, the district court explained that because a state court considered the
merits of Devoe’s arguments, federal habeas review is limited to the state
court’s record. The district court explained that any “additional factual
development is irrelevant in the adjudication of exhausted claims.”
      We conclude that the district court did not abuse its discretion in denying
Devoe’s request for Section 3599 funding. While the state habeas court rejected
Devoe’s claims arising from Merillat’s testimony because they were
procedurally barred, it also rejected these claims on the merits—a fact Devoe
never challenges—and so a federal court’s “review under § 2254(d)(1) is limited
to the record that was before the state court that adjudicated the claim on the
merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011); see Blue v. Thaler, 665
F.3d 647, 656 (5th Cir. 2011) (explaining that “Pinholster prohibits a federal
court from using evidence that is introduced for the first time” in a federal
court in the context of an Atkins claim). Thus, even if a federal court granted
Devoe’s motion for expert funding, a federal court could not consider any
additional facts concerning Merillat’s testimony discovered by such an expert.
Any awarded funding would be a misallocation of federal resources.
      In any event, Devoe requested funding to develop expert testimony that
would be cumulative of evidence that was already developed in the state
proceedings. As the district court explained, Devoe’s claims concerning
Merillat’s testimony “have been thoroughly litigated in and rejected by the
state court.” Moreover, the subject of Devoe’s sought-after expert testimony—
Merillat’s alleged mistatements at trial—does not require expert testimony, in
contrast with, for example, expert testimony about a defendant’s mental
condition. Basically, Devoe attempts to attach an “expert” label to evidence
already in the record about which the court, not a hired expert, would make
the ultimate legal conclusion.


                                       19
    Case: 16-70026       Document: 00514299937          Page: 20     Date Filed: 01/09/2018



                                       No. 16-70026
       We conclude that it was not an abuse of discretion for the district court
to find that expert funding was not “reasonably necessary.” 7 Accordingly, we
affirm the district court’s denial of this motion.
                                     CONCLUSION
       In light of the foregoing discussion, we DENY a certificate of
appealability on Devoe’s habeas claims and AFFIRM the district court’s denial
of Devoe’s motion for funding.




       7  The Supreme Court recently granted certiorari in order to consider whether we
erred in applying the “reasonably necessary” standard in upholding a denial of Section
3599(f) funds after the district court determined that the underlying claim failed. See Ayestas
v. Davis, No. 16-6795, 137 S. Ct. 1433, 1434 (2017). Here, we have not assessed the strength
of the underlying claim. Instead, we conclude that the district court’s denial of this motion
was not an abuse of discretion given that Devoe’s claims are exhausted and the sought-after
evidence would be merely cumulative on this record.
                                              20